DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-4, 7, 9-10. The examined Claims are 1-4, 7, 9-10, with Claims 1, 7 being amended herein.

Response to Arguments

	Per Applicant’s amendments to the Claims, the previous rejections under 35 U.S.C. 112(b) are hereby withdrawn.

	Applicant has mainly amended Claim 1 to (1) explicitly clarify which side(s) and area(s) of a given continuous separator have adhesive and/or electrode segments placed thereon, and to (2) explicitly require that only after the instantly claimed tape element is formed is folding of the tape element carried out in the same direction constantly (i.e. “then folding the tape element in the same direction 

	Furthermore, Applicant presents arguments in favor of said amendments versus the prior art of record (namely, the disclosure of Lee) (Pages 5-8 of Remarks).
	In particular, Applicant argues that (1) regardless of Han discussing the interchangeability of a stacked electrode structure and a jelly roll structure, Lee’s entire manufacturing apparatus/process are designed based on forming an electrode assembly which is stacked in a zigzag configuration (Page 5 of Remarks). Lee neither teaches nor suggests how and/or why the manufacturing apparatus/process could be modified in order to produce a jelly roll structure, given that the rolling and bending processes disclosed by Lee are designed specifically to achieve a zigzag configuration (Page 5 of Remarks). Furthermore, Applicant argues that (2) the active material portions of the first electrode of Lee do not form or otherwise constitute “segments of a first electrode” insofar as that the current collector of the first electrode is continuous and the active material portions do not form an electrode with the current collector (i.e. Lee teaches a continuous first electrode as opposed to “segments of a first electrode”) (Pages 5-6 of Remarks). Additionally, Applicant argues that (3) the manufacturing apparatus/process of Lee is designed such that the second electrode segments are placed simultaneously opposite two active material portions of the first electrode as opposed to being placed in the instantly claimed alternate manner (Page 6 of Remarks). Applicant also argues that (4) because Lee discloses performing folding prior to the introduction of the second electrode segments (as illustrated in Figure 2), Lee does not explicitly teach a step of folding after a tape element is formed, as instantly claimed (Page 6 of 

	Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1-4, 7, 9-10 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The closest prior art references of record relevant to at least independent Claim 1 are Lee (US 2011/0104567), Han et al. (US 2012/0107676), and Cho et al. (WO 2018/004185, using the English equivalent US 2019/0237797 for translation/citation purposes).

Lee teaches a battery cell comprising an electrode assembly and a method of manufacturing said electrode assembly comprised in the battery cell (Title, Abstract, [0002], [0010], [0078]). As illustrated in Figures 1-4, Lee teaches that the method comprises applying an adhesive layer (via adhesive dispensers (35) and (36)) on both of a continuous first separator (31) and a continuous second separator (32) such that segments of a second electrode plate (20) can be placed on a respective adhesive layer ([0042]-[0059], [0063]-[0064], [0072]-[0073]). As illustrated in Figures 1-4, Lee teaches that the method further comprises placing a first electrode plate (10) between the first continuous separator and second continuous separator, wherein the first electrode comprises segments of first 
Han teaches a battery (Title, Abstract). Han teaches that the battery comprises an electrode assembly therein ([0026]). Han teaches that while the electrode assembly may be constructed in a manner which allows for a zig-zag folding configuration, the electrode instead may be constructed in a manner which allows for a jelly roll winding structure ([0026]).
Cho teaches a secondary battery comprising an electrode assembly and a method of manufacturing said electrode assembly comprised in the secondary battery (Abstract, [0001]). As illustrated in Figure 1, Cho teaches that the method comprises placing a first electrode plate (10) in between continuous first and second separators (20, 30), placing segments of a second electrode plate (50) on opposite surfaces of the continuous first and second separators in respect of the positioning of the first electrode plate so as to form a tape element, and ultimately folding the tape element such that the first electrode plate and segments of the second electrode plate are aligned with one another in a stacking direction ([0047]-[0066]). As illustrated in Figure 1, Cho teaches that while the second electrode 

However (and with respect to independent Claim 1), while Han discusses the interchangeability of a stacked electrode structure and a jelly roll structure, Lee’s manufacturing apparatus and process are designed based on forming an electrode assembly which is stacked in a zigzag configuration. Lee neither teaches nor suggests how and/or why the manufacturing apparatus/process could be modified in order to produce a jelly roll structure, given that the rolling and bending processes disclosed by Lee are designed specifically to achieve a zigzag configuration. Furthermore, the active material portions of the first electrode of Lee do not form or otherwise constitute “segments of a first electrode” insofar as that the current collector of the first electrode is continuous and the active material portions do not form an electrode with the current collector (i.e. Lee teaches a continuous first electrode as opposed to “segments of a first electrode”). Additionally, the manufacturing apparatus/process of Lee is designed such that the second electrode segments are placed simultaneously opposite two active material portions of the first electrode as opposed to being placed in the instantly claimed alternate manner. Furthermore, because Lee discloses performing folding prior to the introduction of the second electrode segments (as illustrated in Figure 2), Lee does not explicitly teach a step of folding after a tape element .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729